POPE, Justice.
Appellant, Bobby Summey, has appealed from an order dismissing his suit for injunction against the Honorable J. Hodge Thompson, Judge of the Corporation Court of Corpus Christi. Summey was ordered to appear before Judge Thompson for the purpose of a hearing under the provisions of Section 22, Article 6687b, Vernon’s Ann. Civ. St. That statute states the procedure whereby an operator’s license may be suspended or cancelled. The statute provides for an appeal and a trial de novo. Summey objected to the jurisdiction of the Corporation Court, and prior to any decision or finding by the Corporation Court he filed this suit in the District Court of Nueces County to enjoin the Judge of the Corporation Court from proceeding further. A restraining order was issued against the Judge of the 'Corporation Court, but after a hearing Summey’s petition for injunction was dismissed.
The order of dismissal is affirmed. District Courts do not exercise supervisory control over the proceedings of Corporation Courts. Seele v. State, 1 Tex.Civ.App. 495, 20 S.W. 946.
Affirmed.